EXHIBIT 10.3

[sibe_ex10z3001.jpg] [sibe_ex10z3001.jpg]V3 Capital Partners, LLC

 




January 18, 2015




Sibling Group Holdings, Inc.

901 Mopac Expressway South, suite 300

Austin, TX  78746




Re:

Advisory Fee Agreement




Dear Mr. Brian Oliver Smith:




This letter is to confirm the advisory fee agreement between Sibling Group
Holdings, Inc. (the “Company”) and V3 Capital Partners, LLC or its designee (the
“Advisor”), in connection with the advisory, due diligence and financing
activities performed by the Advisor relating to a transaction between the
Company and Shenzhen City Qisnhai Xinshi Education Management Co., LTD and its
subsidiaries and other institutional investors (the “Transaction”).




Upon the closing of the Transaction, the Company shall immediately pay the
Advisor, or its designee, the following:




a.

Cash payment of $557,000 for the purchase of the initial notes under the
Transaction;

b.

Units for $312,000 upon same terms and conditions of Units issued under the
Transaction; and

c.

50% warrant coverage on the aggregate initial notes issued under the
Transaction.  




In addition, the Company agrees to pay (i) the Advisor a pro rata portion of
each of the fees above on the exercise of any warrants issued under the
Transaction, and (ii) $100,000 of Shenzhen City Qisnhai Xinshi Education
Management Co., LTD and Advisor’s legal and due diligence expenses.  The Advisor
shall have the right, at its option, to offset the amounts due under this
agreement from the amount its participates in the Transactiion.




This letter shall be a binding agreement between the Company and the Advisor and
shall be governed under New York law.




 

Very truly yours,

 

 

 

 

 

_______________________

 

Scot Cohen

 

Authorized Officer




ACKNOWLEDGED AND AGREED TO:




Sibling Group Holdings, Inc.




By:________________________

Name:

Brian OliverSmith

Title:

Chief Executive Officer



